DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species of SEQ ID NO: 8 in the reply filed on 3/28/22 is acknowledged.
	Claims to the elected species are rejected as set forth below. Claim 2 does not read on the elected species (since it reads on substituted SEQ ID NO:8 not SEQ ID NO: 8 itself).
	Claims 4, 12-13 and 16-21 are drawn to non-elected inventions.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 4, 12-13 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 1, 3, 5-11, 14-15 and 22-23 are being examined.

Priority
This application is a 371 of PCT/JP2019/030117 08/01/2019 and claims foreign benefit of JAPAN 2018-145607 08/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/22 has been considered by the examiner.
The information disclosure statement filed 10/4/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference 17 is listed as 2011/263012. However, there is no actual PGPub with that number. Further, reference 20 is listed as 2018/346512 and there is no actual PGPub with that number. Further, reference 70 does not include a date.
 It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that the sequence identifier to be used with sequences is ‘SEQ ID NO:’. On pages 65-67 of the specification the Table heading recites ‘SEQ ID NO’ instead of ‘SEQ ID NO:’.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see 2nd to last line on page 62, first line on page 63 and page 68 3rd to last line). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  Since claim 15 refers to claim 12 it refers to a non-elected group.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 14-15 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 recites ‘isolated’ which is defined on page 7 last paragraph of the specification. The definition is in terms of ‘does not substantially contain at least one substance’. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the definition of ‘isolated’ (page 7 last paragraph) is in terms of ‘that may else be’. It is unclear what this phrase means. As such, claim 1 and dependent claims are unclear.
	Claims 5c, 5d, 6c, 6d, and 14 refer to ‘HLA antigen’. The instant specification (section 0028 of the PGPub) recognizes that HLA is human leukocyte antigen. Thus ‘HLA antigen’ is human leukocyte antigen antigen. Thus use of the phrase ‘antigen antigen’ is unclear because it is unclear if one of the words is redundant or if the actual intent is an antigen of an antigen.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 14-15 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 recites ‘amino acid sequence in which one, two, three or several amino acids are substituted, deleted, inserted and/or added’ (where ‘several’ can include 5 per section 0083 of the PGPub). All dependent claims other than claim 3 encompass such scope. Claim 3 is not included in the instant rejection since it recites specific sequences.
Instant SEQ ID NO: 1 is 8 amino acids in length. When 5 of the amino acids are substituted the resulting sequence has less than 50% identity to the original sequence. When 5 of the residues are varied to any of the 20 standard amino acids there are at least 205 (i.e. 3200000 different possible sequences).
Numerous claims recite functional language. Claim 1 refers to having CTL-inducing activity and claim 6 recites for inducing a CTL and claims 8-11 refer to various uses.
None of the examples appear to relate to modified sequences.
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Pearson W (‘An introduction to sequence similarity (“Homology”) searching’ Curr Protoc Bioinformatics June 2013 printed as pages 1-9) teach that homologous sequences do not always share significant sequence similarity and there are thousands of homologous protein alignments that are not significant (page 2 2nd complete paragraph). Thus sequences that are homologous or similar in sequence are not necessarily similar in function.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Numerous claims recite functional language. Claim 1 refers to having CTL-inducing activity and claim 6 recites for inducing a CTL and claims 8-11 refer to various uses.
Instant SEQ ID NO: 1 is 8 amino acids in length. When 5 of the amino acids are substituted the resulting sequence has less than 50% identity to the original sequence. When 5 of the residues are varied to any of the 20 standard amino acids there are at least 205 (i.e. 3200000 different possible sequences).
As discussed above there are many possible sequences but is it not evident which of those would function as claimed. As recognized by Pearson cited above, many of the sequences may not be significant or have the requisite function.
There is no adequate specific disclosed correlation between structure and function particularly related to what structures are adequate to result in active polypeptides. There is no indication as to where the substitution, deletion or insertion can be made and there is no indication as to which amino acids can be substituted, deleted or inserted while retaining the requisite activity. Further, SEQ ID NOs: 1, 8, 10, 13, 25, 33 to 35 and 37 do not necessarily share similarities amongst themselves.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification includes examples using specific peptides. However, a peptide that is 100% identical to a particular sequence does not provide information about what homologous sequences would be active. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5-6 (and their dependent claims) refer to claim 1. Claim 1 requires a peptide. However, claims 5-6 do not necessarily require a peptide since a polynucleotide (claims 5b and 6b) and a CTL that targets a peptide (claim 5e) are structurally different from the peptide itself. For example, a polynucleotide is made of nucleic acids while a peptide is made of amino acids
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 14-15 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
The instant specification refers to the protein CDCA1 (page 2 first paragraph) and the Tables on pages 65-74 indicate the specific position of the claimed peptides within CDCA1. For example, the elected species (SEQ ID NO:8) begins at residue 136 of CDCA1 (which is consistent with Tsunoda et al. US 2018/0079791 SEQ ID NO:81; first cited 2/4/22). In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of CDCA1 (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite SEQ ID NO:8 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claims 5-11, 14-15 and 22-23 refer to compositions, complexes or kits. However, such claims can correspond to combinations of natural components. The compositions of claim 5 can correspond to the peptide in water which itself is naturally occurring. The carrier of claim 22 can be water and the oil can be a naturally occurring oil such as a plant oil. The container of claim 23 can be made from naturally occurring materials such as wood or metal. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
	Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides (sections 0419 and 0425).
	In relation to the peptide of claims 1, 3 and 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to the composition of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to claims 14-15, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides presented on HLAs (sections 0419 and 0425). Claim 15 is a product by process claim and is not limited to the manipulations of the recited steps (see MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-11, 14-15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
	Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach emulsions (sections 0228 and 0458) and kits (section 0220) and adjuvants (section 0226-0227) and water soluble carriers (section 0224). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides (sections 0419 and 0425).
Tsunoda does not teach a specific example of the elected species in a composition as in claims 22-23.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsunoda based on the teachings and suggestions of Tsunoda. Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract) and specifically teach that SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) was identified as a peptide with a particular Kd (section 0424). Thus one would have been motivated to make and use such peptide for such purpose. Tsunoda teach that adjuvants enhance the immune response (section 0226) so one would have been motivated to use known adjuvants in known compositions (sections 0220, 0226-0227 and 0458). For ease of use and handling, one would have been motivated to include in a kit. One would have had a reasonable expectation of success since the components and methods of combining were known (see section 0458).
In relation to the peptide of claims 1, 3 and 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to the composition of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to claims 14-15, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides presented on HLAs (sections 0419 and 0425). Claim 15 is a product by process claim and is not limited to the manipulations of the recited steps (see MPEP 2113). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028).
	In relation to claim 22, Tsunoda teach emulsions and oil adjuvants (sections 0228 and 0458) and water soluble carriers (section 0224).
In relation to claim 23, Tsunoda teach kits (section 0220) and adjuvants (section 0226-0227).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,387,238 (‘238’; as cited with IDS 10/4/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
	238 recites SEQ ID NO: 11 and compositions thereof (claims 3-4).
In relation to the peptide of claims 1, 3 and 5-11, 238 recites SEQ ID NO:11 (claim 3) which is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 238 recites SEQ ID NO:11 and compositions thereof (claim 3). SEQ ID NO:11 (claim 3) is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).

Claims 1, 3, 5-11, 14-15 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,387,238 (‘238’; as cited with IDS 10/4/21) in view of WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
238 recites peptides having CTL inducibility and compositions thereof (claims 1-4). 238 recites SEQ ID NO: 11 and compositions thereof (claims 3-4).
238 does not specifically recite embodiments that read on claims 14-15 or 22-23.
Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach emulsions (sections 0228 and 0458) and kits (section 0220) and adjuvants (section 0226-0227) and water soluble carriers (section 0224).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 238 because 238 expressly refer to peptides having CTL inducibility so one would have been motivated to prepare and use via the known methods and compositions taught by Tsunoda. Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach that adjuvants enhance the immune response (section 0226) so one would have been motivated to use known adjuvants in known compositions (sections 0220, 0226-0227 and 0458). One would have had a reasonable expectation of success since the components and methods of combining were known (see section 0458).
In relation to the peptide of claims 1, 3 and 5-11, 238 recites SEQ ID NO:11 (claim 3) which is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 238 recites SEQ ID NO:11 and compositions thereof (claim 3). SEQ ID NO:11 (claim 3) is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to claims 14-15, 238 recites SEQ ID NO:11 and compositions thereof (claim 3). SEQ ID NO:11 (claim 3) is identical to instant SEQ ID NO: 13. Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Claim 15 is a product by process claim and is not limited to the manipulations of the recited steps (see MPEP 2113). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides presented on HLAs (sections 0419 and 0425).
	In relation to claim 22, Tsunoda teach emulsions and oil adjuvants (sections 0228 and 0458) and water soluble carriers (section 0224).
In relation to claim 23, Tsunoda teach kits (section 0220) and adjuvants (section 0226-0227).

Claims 1, 5-11, 14-15 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,676,514 (‘514’; as cited with IDS 10/4/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
	514 recites SEQ ID NO: 39 (claim 3) and compositions thereof (claims 3-4). 541 recites an emulsion comprising a water soluble carrier and an oil adjuvant (claim 11). 541 recites a kit with an adjuvant (claim 13). 514 recites methods of inducing an APC (claim 5).
In relation to the peptide of claims 1 and 5-11, 514 recites SEQ ID NO: 39 (claim 3) which comprises instant SEQ ID NO: 25. Since it is of the sequence of a claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 514 recites compositions thereof (claims 3-4). 514 recites SEQ ID NO: 39 (claim 3) which comprises instant SEQ ID NO: 25. Since it is of the sequence of a claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to claims 14-15, 514 recites methods of inducing an APC (claim 5).
	In relation to claim 22, 541 recites an emulsion comprising a water soluble carrier and an oil adjuvant (claim 11).
In relation to claim 23, 541 recites a kit with an adjuvant (claim 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658